Citation Nr: 0622915	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-40 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
to include as secondary to exposure to herbicide agents.

3.  Entitlement to service connection for a prostate 
condition, to include as secondary to exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD, and for skin and prostate 
conditions, to include as secondary to exposure to herbicide 
agents.

The issues of service connection for PTSD and a prostate 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's skin condition (eczema/lichen simplex 
chronicus) first manifested many years after service and is 
unrelated to any incident of service, including exposure to 
Agent Orange.  


CONCLUSION OF LAW

A skin condition (eczema/lichen simplex chronicus) was not 
incurred in or aggravated by the veteran's active service, 
and is not proximately due to or the result of exposure to 
herbicide agents.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  The veteran's diagnosed skin disorders (eczema 
and lichen simplex chronicus) are not conditions subject to 
presumptive service connection.

However, diseases associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309(e) (2005), will 
be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Eczema and lichen simplex chronicus, however, are not among 
these diseases.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 
3.309(e) (2005).  The United States Court of Appeals for the 
Federal Circuit, however, has determined that an appellant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

The veteran contends that his current skin condition, 
eczema/lichen simplex chronicus, was caused by exposure to 
Agent Orange.  After considering the veteran's claim in light 
of the record and the applicable law, however, the Board 
concludes that the preponderance of the evidence is against 
the claim, and the appeal will be denied.

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran in this case served on 
active duty in Vietnam from January 1968 to March 1969.  
Thus, the veteran in this case will be afforded the 
presumption of exposure to Agent Orange.  However, the 
veteran has not been diagnosed with a disease that has been 
shown to have a positive association with exposure to 
herbicides, and service connection as secondary to exposure 
to Agent Orange is therefore not warranted.  See  38 C.F.R. 
§ 3.309(e).   The Board thus turns to the merits of the 
veteran's claim on alternate bases.

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of any skin conditions.  
The Board thus finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current spine condition.  38 C.F.R. § 3.303(b).  The veteran 
alleges that he has received periodic treatment for various 
skin problems since his separation from service.  The first 
post-service clinical evidence of treatment for skin 
problems, however, is not dated until the August 2004 VA 
Agent Orange examination.  At that time, the veteran reported 
a 20-year history of an itchy skin condition on his back.  He 
additionally reported that he occasionally got water blisters 
on his hands in the summer, but he had not experienced that 
condition yet that summer.  Physical examination revealed a 
hyperpigmented, lichenified oval plaque on the back, with 
minimal scaling.  The rest of the upper body skin examination 
was within normal limits.  The assessment was eczema/lichen 
simplex chronicus.  Subsequent treatment records dated from 
August 2004 show continued periodic treatment for a skin 
condition assessed as eczema/lichen simplex chronicus.  At no 
time did any treatment provider relate this disorder to the 
veteran's period of active service, including exposure to 
Agent Orange.

While the veteran alleges that he has received periodic 
treatment for his skin since discharge from service, there 
are no records which reflect treatment for skin problems 
dated prior to August 2004, approximately 35 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, and the veteran's skin 
condition.   Thus, service connection for a skin condition is 
not warranted.

The Board has considered the veteran's assertions that his 
current skin condition is related to his service, including 
exposure to Agent Orange.  However, as a layman, the veteran 
is not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

In the present case, there is no competent medical evidence 
that the veteran's eczema/lichen simplex chronicus is linked 
to service.  No probative, competent medical evidence exists 
of a relationship between this condition and the veteran's 
service.  Voerth v. West, 13 Vet. App. 117 (1999); McManaway 
v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board concludes that the veteran's 
current skin condition was not incurred in or aggravated by 
his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004, March 2004, 
and March 2006; a rating decision in May 2004; a statement of 
the case in November 2004; and a supplemental statement of 
the case in December 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a skin condition is denied.

REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for PTSD and a prostate 
condition.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors in Vietnam, warranting service connection 
PTSD.  See 38 C.F.R. § 3.304(f), setting forth criteria for 
service connection for PTSD.  According to service personnel 
records, the veteran served in Vietnam for approximately 12 
months.  His military occupational specialty is listed as pay 
disbursement specialist, serving duty with finance.  Service 
personnel records show that he was awarded decorations 
indicating service in Vietnam, but not evidencing combat.  He 
was noted to have participated in the Tet Counter Offensive.  
His service medical records are negative for a psychiatric 
disorder.

Post-service medical records show that the veteran has 
received psychiatric treatment, and that he diagnosed with 
PTSD by VA in February 2004.  The veteran has not had a VA 
compensation examination.

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  

In a November 2004 response to a questionnaire the RO 
provided the veteran regarding alleged stressors, the veteran 
stated that while in serving at Camp Bearcat in Vietnam 
between approximately February 1968 and July 1968, and 
subsequently while serving in the Mekong Delta, his camp 
experienced attacks by heavy rocket and mortar fire on 
numerous occasions.  The veteran additionally reported that 
the second camp at which he was stationed contained a POW 
camp for enemy soldiers.  The veteran was unable to recall 
exactly where he served in the Mekong Delta.  His service 
personnel records, however, indicate that he was in "9th 
Admin Co." of the 9th Infantry Division.

Mortar/rocket attack may in some cases be a satisfactory 
stressor for PTSD.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because the veteran 
has provided detailed evidence sufficient to verify stressors 
through the U.S. Army & Joint Services Records Research 
Center (JSRRC), and no attempt to verify has yet been made, 
the RO should attempt to verify the listed stressors through 
JSRRC.  

Finally, the veteran contends that he is entitled to service 
connection for a prostate condition.  A veteran who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  The veteran in this 
case served on active duty in Vietnam from January 1968 to 
March 1969.  Thus, the veteran in this case will be afforded 
the presumption of exposure to Agent Orange.  

Presumptive service connection will be established for 
diseases which have been determined to have a positive 
association with exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e).  These diseases include prostate cancer, but do 
not include other prostate disorders.  Id.

Post-service medical records dated from April 1999 to June 
2003 indicate that the veteran has been treated for prostate 
problems including chronic prostatitis and that he underwent 
a transurethral resection of the prostate in April 1999.  An 
August 2004 VA record of primary care treatment notes that 
the veteran was diagnosed with prostate cancer in July 2004, 
for which he had received treatment from a Dr. Faulkner at 
the DeKalb Medical Center.  He was also followed by internist 
Stephen Patten, M.D., every three to four months.  Records 
demonstrating a diagnosis of prostate cancer other than by 
the veteran's history, however, have not been associated with 
the claims folder.  Because the latest treatment records 
pertaining to the veteran's prostate condition are dated 
until June 2003, and the veteran was allegedly diagnosed with 
prostate cancer in July 2004, and because VA is on notice 
that there are additional records that may be applicable to 
the veteran's claim, these records should be obtained.  If 
possible, the veteran himself is asked to obtain these 
records and submit them to the VA in order to expedite the 
process.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
U.S. Army & Joint Services Records 
Research Center (JSRRC), and request 
that JSRRC attempt to verify the 
alleged stressors.  Specific requests 
should be made for rocket/mortar 
attacks at Camp Bearcat between 
February and July 1968.  If more 
detailed information is needed for such 
research, the veteran should be given 
the opportunity to provide it.  Request 
that JSRRC provide unit histories of 
the veteran's unit during the time he 
was in Vietnam.

2.  If a stressor is verified, or 
evidence that the veteran engaged in 
combat with the enemy is obtained, the 
veteran should be scheduled for a VA 
examination to determine whether the 
veteran has PTSD and whether any PTSD 
is related to a confirmed stressor in 
service.  

3.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
treatment for prostate disorders, 
including prostate cancer, dated from 
June 2003 to the present.  Medical 
records should specifically be 
requested from a "Dr. Faulkner" at the 
DeKalb Medical Center and from Stephen 
Patten, M.D.

All attempts to secure these records 
must be documented in the claims 
folder.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for PTSD and for a 
prostate condition.  If the action 
remains adverse to the veteran, provide 
the veteran and any representative with 
a supplemental statement of the case 
and allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to this 
Board.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


